internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc dom corp br4 plr-109469-99 date date distributing controlled liquidating busine sec_1 busine sec_2 services a b c investment bank d investment bank e consultant month f month g a plr-109469-99 b c d e f g h i j k l m this letter responds to your date request for rulings on the federal_income_tax consequences of a proposed transaction summary of facts publicly traded distributing is the common parent of a consolidated_group distributing wholly owns liquidating distributing engages directly and through subsidiaries and affiliates in business plr-109469-99 controlled engages directly and through subsidiaries and affiliates in busine sec_2 we have received financial information indicating that busine sec_1 and busine sec_2 each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing and controlled each needs additional capital to expand its business consultant has advised that the most efficient way to raise this capital is through public offerings of stock made in connection with the separation of distributing and controlled from one another proposed transaction to accomplish this separation distributing has proposed the following transaction i liquidating will merge under state law into its sole shareholder distributing the liquidation ii in connection with step iv below distributing will make an offering the distributing offering iii controlled will recapitalize its common_stock into two classes of controlled common_stock with identical rights except for voting power the recapitalization iv distributing will distribute its controlled class a and class b stock pro_rata to all of its shareholders the distribution v controlled will make an offering of its class a common_stock to the public the controlled offering liquidation representations the taxpayer has submitted the following representations concerning the liquidation plr-109469-99 a distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of liquidating stock b no shares of liquidating stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of liquidating c all distributions from liquidating to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of liquidating d as soon as the first liquidating_distribution has been made liquidating will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e liquidating will retain no assets following the final liquidating_distribution f liquidating will not have acquired assets in any nontaxable_transaction at any time except for annual contributions of working_capital and acquisitions occurring more than three years before the date of adoption of the plan_of_liquidation g no assets of liquidating have been or will be disposed of by either liquidating or distributing except for dispositions in the ordinary course of business and dispositions occurring more than years before adoption of the plan_of_liquidation h the liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation the recipient of any of the businesses or assets of liquidating if persons holding directly or indirectly more than percent in the value of the liquidating stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 of the internal_revenue_code as modified by sec_304 i before the adoption of the liquidation plan no assets of liquidating will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the liquidation plan j liquidating will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of liquidating will exceed its liabilities both on the date of the adoption of the plan of complete_liquidation and immediately before the time the first liquidating_distribution is made plr-109469-99 l there is no intercorporate debt existing between distributing and liquidating and none has been canceled forgiven or discounted except for transactions that occurred more than three years before the date of adoption of the plan_of_liquidation m distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation have been fully disclosed recapitalization representations the taxpayer has submitted the following representations concerning the recapitalization o the fair_market_value of the controlled stock immediately following the recapitalization will approximately equal the fair_market_value of the controlled stock held by the shareholder immediately before the recapitalization p the recapitalization is a single isolated transaction and is not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of controlled q controlled and its shareholders will each pay its his or her own expenses if any incurred in connection with the recapitalization r controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 s none of the controlled class a or class b common_stock received by distributing will be for services rendered or to be rendered u the recapitalization will occur under a plan_of_reorganization agreed upon before the recapitalization v at the time of the recapitalization controlled will not have outstanding any stock_options warrants convertible securities or other rights that are convertible into any class of stock_or_securities of controlled plr-109469-99 w controlled will be treated under applicable state law as the same corporation following the recapitalization and its corporate existence will continue uninterrupted x the management of controlled has no plan or intention to propose a change to the voting rights or powers of the controlled class a common_stock or controlled class b common_stock distribution representations the taxpayer has submitted the following representations concerning the distribution y no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation z the five years of financial information submitted for busine sec_1 of distributing and busine sec_2 of controlled represents in each case its present operations and with regard to each business there has been no substantial operational change since the date of the last financial statements submitted aa following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except for the sharing of certain employees during a transitional period bb the distribution will be carried out to allow distributing and controlled each to acquire through a public offering the additional capital it needs to expand its business the distribution is motivated in whole or substantial part by this corporate business_purpose cc there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction dd there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 ee there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of plr-109469-99 the assets of either corporation after the distribution except in the ordinary course of business ff no intercorporate debt will exist between distributing and controlled at the time of or after the distribution gg immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 hh payments made in connection with any continuing transactions between distributing and controlled including any transitional arrangement for the sharing of employees will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ii the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either d or c entitled to vote or stock possessing percent or more of the total value of all classes of stock of either d or c if stock acquisitions under i the buyback programs ii the recapitalization iii the distributing offering and iv the controlled offering were aggregated and treated as part of a plan including the distribution they would not by themselves result in a percent or greater acquisition of the stock of distributing or controlled by vote or value jj any option that has been or will be issued and exercised under an option plan of either distributing or controlled i contains customary terms and conditions ii is provided to an employee director or independent_contractor in_connection_with_the_performance_of_services for the corporation or a person related to it under sec_355 iii is not excessive by reference to the services performed iv is nontransferable within the meaning of sec_1_83-3 immediately after the distribution and within six months thereafter and v does not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 immediately after the distribution and within six months thereafter liquidation rulings based solely on the information submitted and the representations set forth above we rule as follows on the liquidation plr-109469-99 for federal_income_tax purposes the merger of liquidating into distributing will be treated as a distribution by liquidating of all its assets to distributing in complete_liquidation under sec_332 sec_1_332-2 no gain_or_loss will be recognized by distributing on the receipt of liquidating’s assets in the liquidation sec_332 no gain_or_loss will be recognized by liquidating on the distribution of its properties to distributing in the liquidation sec_336 and sec_337 the basis of each liquidating asset in the hands of distributing will equal the basis of that asset in the hands of liquidating immediately before the liquidation sec_334 the holding_period of each liquidating asset received by distributing will include the period during which liquidating held the asset sec_1223 distributing will succeed to and take into account the items of liquidating described in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits of liquidating as of the date of the merger of liquidating into distributing sec_381 and sec_1_381_c_2_-1 any deficit in earnings_and_profits of distributing or liquidating will be used only to offset earnings_and_profits accumulated after the date of the merger of liquidating into distributing sec_381 recapitalization rulings based solely on the information submitted and the representations set forth above we rule as follows on the recapitalization the recapitalization will be treated as an exchange by distributing of its old controlled common_stock for new controlled class a and class b common_stock will qualify as a reorganization under sec_368 controlled will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing as a result of the recapitalization sec_354 the basis in controlled class a and class b common_stock received by distributing in the recapitalization will equal the basis of the controlled common plr-109469-99 stock surrendered in exchange therefor sec_358 the holding_period of controlled class a and class b common_stock received by distributing in the recapitalization will include the period during which the controlled common_stock surrendered in exchange therefor was held provided the controlled common_stock is held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by controlled on its issuance of class a and class b common_stock in exchange for controlled common_stock sec_1032 distribution rulings based solely on the information submitted and the representations set forth above we rule as follows on the distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on the distribution sec_355 no gain_or_loss will be recognized by distributing on the distribution sec_355 the aggregate basis of the distributing shares and the controlled class a and class b shares in the hands of each distributing shareholder after the distribution will equal the aggregate basis of the distributing shares in the hands of the distributing shareholder immediately before the distribution sec_358 and sec_1_358-1 this basis will be allocated between the distributing shares and the controlled class a and class b shares in proportion to the fair_market_value of each in accordance with sec_1 a sec_358 and sec_358 the holding_period of the controlled class a and class b shares received by each distributing shareholder in the distribution will include the holding_period of the distributing shares on which the distribution is made provided that the distributing shares are held as capital assets on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 the issuance or exercise of any stock_option described above in representation jj will not be treated as an acquisition for purposes of sec_355 plr-109469-99 caveats we express no opinion on the tax effects of the transaction under any other provisions of the code or regulations or the tax effects of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings procedural statements this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by this ruling letter should attach a copy of the letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by the letter is completed under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel corporate by senior technician reviewer branch
